Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on November 30, 2021 is being considered by the Examiner. 
Drawing
The drawing filed on November 4, 2021 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – Double Patenting
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.11,249,874. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
In reference to claim 1: the instant claim is a broader version of claim 1 of U.S. Patent No. 11,249,874. Unlike claim 1 of U.S. Patent No. 11,249,874, the instant application does not include having multiple applications running at the same time on a plurality of computers; however, the steps that followed equally applies for single or multiple computer applications and both claims would not be considered patentably to each other. 
With regard to claim 2: the instant claim is a broader version of claim 2 of U.S. Patent No. 11,249,874. 
With regard to claim 3: the instant claim is a broader version of claim 3 of U.S. Patent No. 11,249,874. 
With regard to claim 4: the instant claim is a broader version of claim 4 of U.S. Patent No. 11,249,874.
With regard to claim 5: the instant claim is a broader version of claim 5 of U.S. Patent No. 11,249,874.
With regard to claim 6: the instant claim is a broader version of claim 6 of U.S. Patent No. 11,249,874.
With regard to claim 7: the instant claim is a broader version of claim 7 of U.S. Patent No. 11,249,874.
In reference to claim 8: the instant claim is a broader version of claim 8 of U.S. Patent No. 11,249,874, and see also the analysis in reference to claim 1 of the instant application as noted above. 
With regard to claim 9: the instant claim is a broader version of claim 9 of U.S. Patent No. 11,249,874.
With regard to claim 10: the instant claim is a broader version of claim 10 of U.S. Patent No. 11,249,874.
With regard to claim 11: the instant claim is a broader version of claim 11 of U.S. Patent No. 11,249,874.
With regard to claim 12: the instant claim is a broader version of claim 12 of U.S. Patent No. 11,249,874.
With regard to claim 13: the instant claim is a broader version of claim 13 of U.S. Patent No. 11,249,874.
With regard to claim 14: the instant claim is a broader version of claim 14 of U.S. Patent No. 11,249,874.
In reference to claim 15: the instant claim is a broader version of claim 15 of U.S. Patent No. 11,249,874, and see also the analysis in reference to claim 1 of the instant application as noted above. 
With regard to claim 16: the instant claim is a broader version of claim 16 of U.S. Patent No. 11,249,874.
With regard to claim 17: the instant claim is a broader version of claim 17 of U.S. Patent No. 11,249,874.
With regard to claim 18: the instant claim is a broader version of claim 18 of U.S. Patent No. 11,249,874.
With regard to claim 19: the instant claim is a broader version of claim 19 of U.S. Patent No. 11,249,874.
With regard to claim 20: the instant claim is a broader version of claim 20 of U.S. Patent No. 11,249,874.
With regard to claim 21: the instant claim is a broader version of claim 21 of U.S. Patent No. 11,249,874.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tannenbaum et al. (U.S. Patent No. 10,333,768) discloses systems and methods for adding cluster computing functionality to a computer program. 
Franklin (U.S. Patent No. 8,352,584) discloses system for hosting customized computing clusters.  
Prael et al. (U.S. Patent No. 7,065,764) discloses system and method for managing clusters of parallel processors for use by groups and individuals requiring supercomputer level computational power. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857